Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ amendments
Applicant’s amendments filed 11/10/2020, 2/17/2021 and 2/19/2021 have been entered.  Claims 1-51, 53-55, 57-59, 64, 65, 69, 70 have been cancelled. 
Claims 52, 56, 60-63, 66-68 and 71-81 are pending.

Petition for Patent Prosecution Highway
The petition to make the application special under the Patent Prosecution Highway filed 6/12/2018 was received and approved (see mailing 9/10/2018).
During prosecution, Applicants responses required an extension of time.

Election/Restriction
Applicant's election with traverse of Group 1 in the reply filed on 12/14/2018 was acknowledged, and upon review of the claim limitations both Groups 1 and 5 were rejoined. 
Applicants have requested for rejoinder of claim 62 in light of the amendments to the claim was previously not found persuasive, however the current amendments are consistent with the limitations of claim 52, and review of the dependent claims provide similar limitations as those previously examined.  Accordingly, claims 56, 62-63, 81 are rejoined and the restriction requirement is withdrawn as there is no apparent burden.

Claims 52, 56, 60-63, 66-68 and 71-81, drawn to a method to generate sequences of a target template and to a computer implemented method to generate sequences of a target template are currently under examination.

Priority
This application filed 11/23/2016 is a 371 National stage filing of PCT/GB2015/051518 filed 5/22/2015 and claims benefit to foreign application GB14092829 filed 5/23/2014.
The certified copy of the priority document has been previously acknowledged (see paper entered 11/23/2016).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


is withdrawn. 
 Claim analysis
Claims 52, 60, 61, 66-68, 71-80 have been amended and are generally drawn to a computer implemented method to generate consensus sequences of a target template and to a computer implemented method to generate sequences of a target template.  For the purposes of this analysis, it is noted that withdrawn claims have been rejoined, and that claim 60 has been amended to be consistent and depend on claim 52.  As amended, the method of claim 52 requires providing a nucleic acid and introducing two unique molecular tags to two target templates, amplifying the tagged templates and sequencing the regions to provide read data and from the read data produced reconstructing and ‘defining a consensus sequence’ by identifying sequence regions by the tags and aligning sequences to arrive at a consensus sequence.  In prosecution step b) has been amended to indicate that ‘tagging’ is performed by the introduction of unique tags at either end of the nucleic acid target template; and the analysis is based on a process of clustering based on the unique tags (see page 4 of the Appeal Brief for a visual overview of possible clusters or Fig 10 of the specification for a step wise description). As amended, claim 52 now requires tagging using primers that have an additional ‘stub sequence’ which is used to amplify the tagged sequence which are subsequently analyzed.
The method of claim 52 is directed to a method that did not specifically require or recite the use of a computer to perform the analysis of step e) for reconstruction, however in light of the guidance of the specification (and previously pending claims 27-28 directed to a computer 
Dependent claim 61 provides further guidance that the 5’ and 3’ ends are used to provide the greatest number of reads for the analysis; claim 66 provides in the alternative what the regions comprise (structure of the primer/probes); claim 67 require that the amplification is PCR with the primers; claim 68 requires that the target template be a 16S microbial ribosome sequence that is less than 10kb; and claims 71-80 set forth that the tag size, greater than 5 and 7 bases as well as the target size and relationship of the sequences in a cluster.

For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method tagging and analyzing sequence reads of target templates.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing and accessing sequence data obtained from amplification and sequencing of a target template to reconstruct a consensus sequence of the template.  In view of the guidance of the specification, the steps of reconstructing a consensus sequence require aligning and comparing sequence to arrive at the identification of overlapping ‘consensus’ sequences appear to be instructional steps for sequence analysis.  The claim requires computing similarity scores of homologous reads.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of mental processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case there is no required complexity of the data being analyzed, only requiring analysis of one of two targets that were tagged and sequenced.  Given the guidance of the specification (and illustrations provided in the summary of the invention in the appeal brief) the alignment and evaluation of sequences that 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follows the judicial exception, and the additional elements of the claim preceding the judicial exception appear to only provide the read data for analysis.  However, claim 52 has physical steps considered additional elements, which as amended provide for a uniquely tagged sequence and unique read data reflecting the step of tagging.  The analysis steps provided appear to be a practical application for evaluating the newly created sequences and read data provided.  Under this step, it appears that the claims are patent eligible.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of tagging constructs and then obtaining sequence data for further analysis.  However, as amended the claims require a non-conventional primer and sequence data obtained through the steps considered additional elements.  While a search of the relevant art for PCR using multiple tagged primers identifies Eggert et al. who provides guidance for multiplex-PCR-based methodology as a reference where they purposely use multiplex to make overlapping constructs and have to analyze/cluster various constructs during the analysis, the claims as amended provide for a unique tag and means that differentiates it from Eggert et al.  Further, while Schloss et al. is more on point with the guidance of the present specification recognizing problems based on targets with variability associated with them and discuss using and excluding artifacts from PCR amplification, and provide specifically for the use of ‘clustering’ programs to analyze the read data of 16S, the steps and primers required of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
s 52, 60, 61, 66-68 rejected under 35 U.S.C. 103 as being unpatentable over Schloss et al. (2011) and Armougom et al. (2009) is withdrawn.
The amendments to the claims has provided limitations not taught nor made obvious by neither Schloss nor Armopugom.  It is noted that while Schloss et al. do teach clustering based on using pairwise sequence alignments instead of a multiple sequence alignment and that primer design for analysis of 16 can result in chimera formation, it fails to teach the combination of elements required of the instant tags or primer design as a means to identify 5’ and 3’ ends of a target sequence that is subsequently used in the methods of analysis presently claimed.  



Conclusion
Claims 52, 56, 60-63, 66-68 and 71-81 are allowed.
Eggert et al. has been noted for teaching a multiplex polymerase chain reaction (multiplex-PCR) generates gene fragments that contain preformed point mutations. In addition to the chimeras observed by Schloss et al. created as an artifact, Eggert et al. demonstrates directly that chimera can be generated by multiplex amplification protocols and is a source of error/artifact.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /Joseph Woitach/Primary Examiner, Art Unit 1631